DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an auto sampler rack mount configured to couple to an output shaft of a motor and configured to receive a single fluid vial at each of a plurality of fluid vial sites of the auto sampler rack mount, the auto sampler rack mount comprising a plurality of independent rotatable devices mechanically coupled to each other, wherein a respective rotatable device is coupled to each fluid vial site of the auto sampler rack mount that is configured to receive a single fluid vial, and wherein the rotatable devices together are configured to rotate each coupled fluid vial and are configured to rotate adjacent fluid vials in opposite circumferential directions, classified in B01F 29/82.
II. Claims 16-20, drawn to a method of mixing fluid in a fluid vial prior to sampling of the fluid from the fluid vial, the method comprising rotationally spinning the fluid vial in a first rotational direction for a first rotational period to mix the fluid using an internal mixing feature in the fluid vial, and rotationally spinning the fluid vial in a second rotational direction opposite the first rotational direction for a second rotational period to mix the fluid using the internal mixing feature in the fluid vial, classified in G01N 1/38.
III. Claims 21-25, drawn to an auto sampler system comprising a rack mount and motor, wherein the rack mount is configured to receive a single fluid vial at each of a plurality of fluid vial sites, the rack mount comprising a plurality of independent rotatable devices mechanically coupled to each other, wherein at least one of the rotatable devices is coupled to a drive shaft of the motor, wherein a respective rotatable device is coupled to each fluid vial site of the rack mount that is configured to receive a single fluid vial, and wherein the rotatable devices together are configured to rotate each coupled fluid vial in a first rotational direction and a second rotational direction opposite the first rotational direction, classified in B01F 29/40362.

The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially have a materially different design and mode of operation (i.e. the Invention of Group I is configured to rotate each coupled fluid vial and is configured to rotate adjacent fluid vials in opposite circumferential directions; whereas the Invention of Group III is configured to rotate each coupled fluid vial in a first rotational direction and a second rotational direction opposite the first rotational direction – that is, the same vial in both directions).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and (I and III) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus (such as an apparatus that lacks the internal mixing feature of claim 16).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852